DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 5/3/2022 have been fully considered.
Regarding claim 1, Applicant argues that Caleffi fails to disclose a pressure sensor connected to an air removal device via a medicament line, the pressure sensor monitors the pressure of the medicament, in combination with the remaining features recited in amended claim 1.  This argument is convincing.  Caleffi discloses the pressure sensor in communication with the air removal device but separate from the medicament line.  Therefore, the prior rejection is withdrawn. However, upon further consideration in light of the amendment to the claims, a new rejection is made in view of Caleffi and newly discovered Caleffi et al (WO 2009/147478) which discloses a device similar to that of previously cited Caleffi and further discloses that the pressure sensor 6 may be of the type disclosed by Caleffi or can be a pressure sensor in communication with the medication line that provides a measurement of the pressure within the air removal chamber (page 7, para. 0034).
With regard to claim 9, Applicant’s argument has been considered.  The examiner agrees that Caleffi fails to teach the pressure sensor in fluid communication with the first pump and the second pump and a valve is absent from the system.  However, upon further consideration in light of the amendment, a new rejection is made in view of Caleffi et al (WO 2009/147478).
With respect to claim 14, Applicant’s arguments have been considered and are not persuasive.  Applicant argues that Diperna measures and controls air pressure, while using the air in the system during operation and therefore it would not have been obvious to modify the device of Diperna to include the air removal device of Larsen.  This argument is not convincing.  The examiner agrees with Applicant’s characterization of Diperna, but notes that the air that Applicant is referring to is external to and isolated from the fluid in the reservoir and the fluid line.  As can be seen in fig. 14 the valve 180 allows ambient air to enter the rigid housing 160, the valve may be a check valve or a small passive opening which prevents a vacuum created by the collapse of the reservoir from interfering with the delivery of fluid from the reservoir (page 7, para. 0072).  Therefore, this air chamber is fluidly isolated from the medicament and does not provide an air removal mechanism to prevent air from being delivered to the patient and therefore any air within the reservoir or the fluid line can reach the patient.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 4, , 6-8, 10-13, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caleffi et al (US 8,728,020) [hereinafter Caleffi ‘020] in view of Caleffi et al (WO 2009/147478 A1) [hereinafter Caleffi ‘478].
Regarding claim 1, Caleffi ‘020 discloses a system for removing air from a reservoir, the system comprising a reservoir 2 that carries a medicament (col. 3, lines 31-32, 38: “infusion fluid” or “medical fluid” is interpreted to be a medicament because it is a substance for medical treatment), a first pump 5 connected to the reservoir that draws the medicament out of the reservoir (col. 4, lines 5-6; fig. 4; note with respect to fig. 4, Caleffi discloses that similarly numbered elements are the same as those in figs. 1-3 – col. 10, lines 9-11, and therefore citations referencing those figures are used here in discussing the embodiment shown in fig. 4), an air removal device 9 connected to the first pump (via line 4) that releases air from the medicament (col. 5, lines 7-11; fig. 4), and a second pump 17 connected to the air removal device (via fluid circuit 4/15) that delivers the medicament (col. 10, lines 26-27: pump 17 moves fluid along the extracorporeal and therefore moves medicament within the line 23 through the membrane device 14 and to the patient through line 16; fig. 4).
Claim 1 further calls for a pressure sensor connected to the air removal device via a medicament line, the pressure sensor monitors the pressure of the medicament.  Caleffi ‘020 discloses a pressure sensor 10 for emitting a pressure sensor indicating the pressure in the infusion line 4, but discloses that the sensor is operatively associated with the air removal device (expansion chamber 9) (col. 5, lines 12-17) and not connected to the air removal device via a medicament line.  However, Caleffi ‘478 teaches a device having similar structure to Caleffi ‘020 including an air removal device 4 and a pressure sensor 6 (fig. 1).  Caleffi ‘478 further teaches that the pressure sensor may be of the type described by Caleffi ‘020 including a sensor directly associated with the air removal device, or can be arranged in the infusion line such that the pressure sensor is connected to the air removal device via the medicament line (page 7, para. 0034).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pressure sensor of Caleffi ‘020 to be connected to the air removal device via the medicament line as taught by Caleffi ‘478 because Caleffi ‘478 teaches that the claimed sensor is a known alternative to the one disclosed by Caleffi ‘020 and performs the same function.
Regarding claim 3, Caleffi discloses that the reservoir is a flexible reservoir (col. 3, lines 44-45).
Regarding claim 4, Caleffi discloses that the air removal device 9 includes a hydrophobic membrane (col. 5, lines 33-38).
Regarding claim 6, Caleffi discloses the pressure sensor communications with the first pump (via controller) to regulate the pressure of the medicament (col. 5, lines 66-67; col. 6, lines 9-19).
Regarding claim 7, Caleffi discloses that the pressure sensor does not electrically communicate with the second pump (the pressure sensor is only discussed with regard to the first pump, the second pump is part of a different flow circuit that is not affected by the pressure within the chamber 9).
Regarding claim 8, Caleffi discloses that the air removal device 9 fluid communicates between the first pump 5 and the pressure sensor 10 (fig. 4).
Regarding claim 10, the limitation “the first pump drives the medicament at a faster rate than the second pump” is interpreted to be an intended use limitation. Caleffi teaches that the flow rate of the infusion pump is controlled to achieve the desired dose of infusion fluid (col. 6, lines 5-8).  Therefore, the first pump is capable of operating at a speed that is faster or slower than the second pump depending on the setting chosen by the user.
Regarding claim 11, Caleffi does not disclose that the first pump and the second pump electrically communication with each other.  The first pump is controlled by the controller to control the flow rate of the infusion fluid based on the desired dose of fluid (col. 6, lines 5-8) and the second pump operates to control the blood flow through the extracorporeal circuit (col. 10, lines 26-27).  Since these pumps perform unrelated functions and are not discloses as being operated by the same controller, it is understood that they are not electrically communicating with each other.
Regarding claim 12, Caleffi discloses that the air removal device 9 releases air from the medicament when a pressure of the medicament is at a predetermined value (col. 7, lines 18-24: vent valve 8 is opened when measured pressure indicates that pressure should be released).
Regarding claim 13, Caleffi discloses that opening the vent valve 8 results in a reduction of pressure in the chamber 9 to reach equilibrium with the environment (col. 8, lines 12-16) which implies that the pressure within the chamber is greater than atmospheric pressure because the air necessarily moves from an area of greater pressure to an area of lower pressure, and venting to the atmosphere means the atmosphere is the area of lower pressure.

Regarding claim 16, Caleffi discloses a method of removing air from a medicament prior to medicament delivery comprising drawing medicament from a reservoir 2 (col. 3, lines 31-38; col. 4, lines 5-6), routing the medicament through a system (system comprising tubing 4, chamber 9: fig. 4), releasing air from the medicament via an air removal device 9 (col. 5, lines 7-11: chamber 9 functions as an gas/liquid separator), and delivering the medicament (fig. 4: via return line 16).
Claim 16 further calls for the step of monitoring pressure, via a sensor, of the air in the medicament using a fluid line to establish fluid communication between the pressure sensor and the air removal device. Caleffi ‘020 discloses the step of measuring pressure via a pressure sensor 10 for emitting a pressure sensor indicating the pressure in the infusion line 4, but discloses that the sensor is operatively associated with the air removal device (expansion chamber 9) (col. 5, lines 12-17) and not connected to the air removal device via a medicament line.  However, Caleffi ‘478 teaches a device having similar structure to Caleffi ‘020 including an air removal device 4 and a pressure sensor 6 (fig. 1).  Caleffi ‘478 further teaches that the pressure sensor may be of the type described by Caleffi ‘020 including a sensor directly associated with the air removal device, or can be arranged in the infusion line such that the pressure sensor is connected to the air removal device via the medicament line (page 7, para. 0034).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pressure sensor of Caleffi ‘020 to be connected to the air removal device via the medicament line as taught by Caleffi ‘478 because Caleffi ‘478 teaches that the claimed sensor is a known alternative to the one disclosed by Caleffi ‘020 and performs the same function.
Regarding claim 17, Caleffi discloses the steps of regulating the pressure of the medicament in the system (col. 7, lines 18-25).
Regarding claim 18, Caleffi discloses the step of drawing medicament based on the pressure of the medicament drawn into the system (col. 8, lines 11-23: infusion pump starts and stops based on the pressure).
Regarding claim 19, Caleffi discloses that the medicament is delivered to the patient at a predetermined flow rate.  Fluid flowing through the system necessarily has a pressure.  The claim does not define the “predetermined value” and therefore it is assumed that the predetermined value is a value that allows the fluid to be delivered to the patient through the specific tubing associated with the device.  Since the fluid is delivered, it is necessarily above this predetermined value.
Regarding claim 20, Caleffi discloses that the infusion pump 5 (which draws the medicament) can be activated with the downstream valve 6 closed in order to increase the pressure within the chamber 9 (col. 11, lines 34-37).  During this operation, the medicament is not being delivered because the valve 6 is closed and therefore the medicament is delivered at a slower rate than the drawing.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caleffi ‘020 in view of Caleffi ‘478 as applied to claim 1 above, and further in view of Knauper (US 2008/0119822).
 Claim 2 calls for the reservoir to be rigid.  Caleffi discloses that the reservoir is a flexible bag (col. 3, lines 44-45).  Knauper teaches a fluid delivery system comprising hanging fluid reservoirs and a fluid pump of similar type to that described by Caleffi, and wherein the fluid reservoirs may be of any suitable type including a flexible bag or a rigid container (page 2, para. 0020).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reservoir of Caleffi be a rigid container as taught by Knauper because Knauper teaches that either a flexible bag or a rigid container are suitable reservoirs for holding fluid for patient infusion.

Claim(s) 1, 9 are is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Caleffi ‘478 in view of Caleffi ‘020.
Regarding claim 1, Caleffi ‘478 discloses a system for removing air from a reservoir 2, the system comprising the reservoir 2 that carries a medicament (fig. 1; page 5, para. 0026), a fluid line 3 connected to the reservoir to deliver the medicament out of the reservoir (fig. 1), an air removal device 4 connected to the reservoir that releases air from the medicament (fig. 1; page 6, para. 0032), a pressure sensor 6 connected to the air removal device via a medicament line, the pressure sensor monitors the pressure of the medicament (fig. 1; page 7, para. 0034: pressure sensor 6 can be arranged on the infusion line 3 in proximity of the chamber 4), and a second pump 7 connected to the air removal device that delivers the medicament (fig. 1; page 7, para. 0035).
Claim 1 further calls for a first pump connected to the reservoir that draws the medicament out of the reservoir.  Caleffi ‘478 fails to disclose this feature, rather the drug exits the reservoir under the pressure of gravity.  Caleffi ‘020 teaches a system similar to that of Caleffi ‘478 and wherein the system includes a first pump 5 between the reservoir and the air removal device to move the fluid from the reservoir to the air removal device in a predictable manner regardless of the amount of fluid remaining in the reservoir (fig. 4; col. 4, lines 5-15).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Caleffi ‘478 to include a first pump in addition to the second pump as taught by Caleffi ‘020 to provide a controllable and adjustable flow rate out of the reservoir.
Regarding claim 9, Caleffi ‘478, discloses that the pressure sensor is in fluid communication with the second pump (fig. 1).  Caleffi ‘478 in view of Caleffi ‘020 as discussed with regard to claim 1 above includes a first pump contacting the fluid line 3 of Caleffi ‘478, and therefore the first pump is also in fluid communication with the pressure sensor as the entire system is a single fluidly connected system.  Caleffi ‘478 does not disclose any valves in the system described above.  The valves 9 and 10 shown in fig. 1 are separate from the claimed system.

Claim 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diperna et al (US 2019/0009023) in view of Larsen et al (US 2012/0226235).
Regarding claim 14, Diperna discloses a device for delivering medicament into the skin of a patient (page 6, para. 0065: needle or cannula configured to be inserted into the patient’s dermis), comprising a housing 142 and a base 146 (fig. 14: it is understood that all of the disclosed embodiments of the pump mechanism are similarly enclosed in a housing), the housing enclosing a first reservoir 18 that carries a medicament 12, a first pump 20 connected to the reservoir to draw the medicament out of the reservoir, and a second pump 20’ downstream of the first pump that delivers the medicament (page 5, para. 0059; fig. 11), the base is configured to be attached to the skin of a patient (fig. 26).
Claim 14 further calls for an air removal device connected to the first pump and the second pump.  Larsen teaches a fluid delivery device comprising an air removal device 81 or 91 (figs. 1A, 1B) located either upstream or downstream of the pump to remove air from the fluid so that the air will not be delivered to the patient or negatively affect the operation of the system (page 3, paras. 0037, 0038).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Diperna to include an air removal device as taught by Larsen to ensure that no air is delivered to the patient and that the air will not affect the operation of the device. A person of ordinary skill in the art making the above modification would place the air removal device between the first and second pumps of Diperna because there is no fluid line upstream of the first pump and the second pump is used more precisely control the delivery of fluid to the patient and so an additional element downstream of the second pump would not be desirable.  
Regarding claim 15, Diperna discloses a fill port in fluid communication with the second pump (fig. 11: where fluid exits valve 84 and enters pump 20’ reservoir), and a deliver mechanism 46 in fluid communication with the fill port (via 2nd reservoir and pump) that delivers the medicament into the skin of a patient (fig. 11; page 3, para. 0047).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125. The examiner can normally be reached Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/ Primary Examiner, Art Unit 3783